 In the Matter of GELLMAN MANUFACTURING COMPANY, EMPLOYERandDISTRICT No. 102, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCaseNo. 13-RCD24.Decided November30,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John P. vonRohr, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labororganizationinvolved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection 9 (c)(1) and Section2 (6) and(7) of the Act.4.The parties stipulated that the appropriate unit consist of "Allproduction and maintenance employees of the Company in its FirstStreet plant and in plant number 2, excluding office and clerical andprofessional employees, guards and supervisors."The Employer,however, contends that eight individuals should be excluded from theunit as supervisors and that five should be excluded as watchmen.ThePetitioner and the Intervenor contend that none of the eight indi-viduals is a supervisor, and that the five watchmen have predominantlyjanitorialduties and should therefore be included in the unit.The allegedsupervisors :Cudworth, Andresson,andWesselare classifiedrespectivelyas mill-wright, screw machine operator, and milling machine operator.Untila substantial lay-off of employees several months ago, each of these87 NLRB No. 41.292 GELLMAN MANUFACTURING COMPANY293men had 3 or more employees to assist him. Since the lay-off, how-ever, each of these men works alone, except that, on infrequent occa-sions, Cudworth is assisted in heavy work by a helper from one of theother departments.Callowayis classified as a painter, and has chargeof all painting and enamelling in the plant.Although, before thelay-off, he had 12 employees to assist him, he now has only 1, and hespends 90 percent of his time working with paint himself.The Em-ployer's witness testified that Calloway could recommend dischargeor lay-off "in a mild form," but he was unable to testify as to whetheror not Calloway could recommend promotion.Gates,a toolmaker,works with 4 other employees.There were, before the lay-off, asmany as 16 employees in this department.Gates has no authorityto hire, discharge, discipline, or promote, or effectively recommendsuch action, or to assign work.When the foreman of this depart-ment left recently Gates was offered the position, but he refused.Theforeman has not yet been replaced.Since there has been no foremanin this department, Gates as the senior employee in the department,is left in charge on the infrequent occasions when Peterson, the mastermechanic, is away from the plant.SandersandLenser,classified respectively as turren lathe operatorand milling machine operator, work under the supervision of ForemanGannon, who is responsible for the work of 15 employees.As a re-sult of the lay-off, the employees who work with Sanders were reducedfrom 7 to 3, and those who work with Lenser were reduced from 20to about 8.Sanders and Lenser spend most of their time in manualwork, but also have the duty of reassigning work which is assignedinitially by Gannon.Neither has authority to recommend hiringor discharge, nor to grant time off, but each may recommend a pro-motion or an increase in pay for his fellow workers.These recom-mendations are made to Gannon, who in turn makes the recommenda-tion to Peterson, who determines what action to take.Hilda Russelis classified as an assembler, and works in the final assembly and in-spection department.Foreman Frymark supervises this department,which now consists of 3 women, including Russel, and 11 men, butwhich, before the lay-off, consisted of 11 women and 19 men.Themen assemble the machines, and the women put on the electric plugsand do the wiring.Russel inspects the work of the women, and alsoputs on decalcomanias and performs other hand work which con-sumes 80 to 90 percent of her time. She is paid at a higher rate thanthe other women, and she can make recommendations that they begranted time off or that additional help be obtained to do the work.The Employer took the position that future increases in force, ifmade, might restore to these alleged supervisors a large measure of 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe responsibilities they exercised before the lay-off, when their re-spective departments were much larger.The president of the Em-ployer testified, however, that he does not anticipate that a substantialnumber of employees will be rehired in the foreseeable future.Weare convinced, from the entire record, that none of the eight individ-uals in question now possesses supervisory authority within the mean-ing of the Act. The three men who have no employees workingunder them manifestly have no one to supervise.,Nor is the painter,with only one helper, a supervisoryThe four others spend practicallyall their time in physical work, performing generally the same kindof work that is performed by the employees in their respective de-partments.Because of longer experience or superior skill, some ofthe four may, on occasion, reassign work or transmit routine direc-tions.Some of them may also make recommendations to departmentheads affecting employees in their departments, which recommenda-tions are considered by the department heads, but have no final au-thority.3The departments in which these people work are so small.that it is highly improbable that intermediate supervisors are re-quired, and the possibility of the departments being enlarged is-remote and speculative.In general, the individuals in question havethe authority to supervise employees in their departments only tothe extent that such supervision is usually exercised by experiencedemployees over those who are less skilled.Accordingly, we shallinclude all eight individuals in the unit.4The watchmen :Five employees are classified on the pay roll as watchmen.Theywork only at night and during week ends, when the plant is not inoperation.In the course of their hourly rounds they punch the watchclocks at various stations throughout the plant.This consumes about25 minutes of each hour.They also are responsible for the outsideproperty of the Employer, from which material has frequently beencarried off by persons scaling the fences or forcing the gates in thefoundry or quonset hut area. In their spare time they are expectedto occupy themselves with sweeping, checking boiler pressure, carry-ing out cinders, answering the telephone, and similar tasks.Therecord does not show how much time is thus spent.The Employer maintains that the duties of these employees areprimarily to safeguard the Employer's plant and property.ThePetitioner contends that, as less than 50 percent of each hour is occu-'San Antonio Machine et Supply Company,85 NLRB 143.2Atlanta Coca-Cola Bottling Company,83 NLRB 187 ;General Beverages Company,85NLRB 696.3The only evidence in the record of such recommendations having been effective per-tained to incidents occurring prior to the reduction in force.4Goldblatt Brothers,86 NLRB 914;United States Gypsum Company,85 NLRB 162. GELLMAN MANUFACTURING.COMPANY295pied in making the rounds of the watch stations, these employees mustbe classified as janitors.However, they have guard duties in addi-tion to punching the watch clocks.Accordingly, we find that theseemployees are watchmen within the meaning of the Act, and theywill therefore be excluded from the unit.We find that all production and maintenance employees of theEmployer at its plant at First Street and at plant number 2, bothin Rock Island, Illinois, excluding office, clerical, and professionalemployees, watchmen, guards, and supervisors, constitute a unit ap-propriate for the purpose of collective bargaining within the mean-ing of Section 8 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for pur-poses of collective bargaining, by District No. 102, InternationalAssociation of Machinists.